Citation Nr: 0424558	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  02-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for lung cancer, as due 
to asbestos exposure, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to January 
1946.  The veteran died in September 1999; the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Regional Office (RO) of the Department of 
Veterans Affairs (VA) located in Atlanta, Georgia.  In a 
March 2001 rating decision, the RO denied service connection 
for the cause of the veteran's death.  The appellant voiced 
disagreement with this determination in May 2001 and the RO 
issued a Statement of the Case (SOC) in August 2001.  The 
appellant perfected her appeal in December 2001.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Here, the appellant is seeking service connection for the 
cause of the veteran's death, asserting that the veteran's 
lung cancer was related to in-service exposure to asbestosis.  
In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  4 Vet. 
App. 428, 432 (1993).  However, VA has issued a circular on 
asbestos-related diseases, entitled Department of Veterans 
Benefits, Veteran's Administration, DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988) (DVB Circular), 
which provides some guidelines for considering compensation 
claims based on exposure to asbestos.  Id.  The Board notes 
that the DVB circular has been subsumed verbatim as § 7.21 of 
VA Manual ADMIN21 (M21-1).

More recently the Court has held that:

neither MANUAL M21-1 nor the CIRCULAR creates a 
presumption of exposure to asbestos solely from 
shipboard service.  Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure of asbestos and the prevalence of disease found 
in insulation and shipyard workers and they direct that 
the raters develop the record; ascertain whether there 
is evidence of exposure before, during, or after 
service; and determine whether the disease is related to 
the putative exposure.

Dyment v. West, 13 Vet. App. 141 (1999); see also Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

M21-1 provides some guidance with respect to occupational 
asbestos exposure.  It states that:

(1) Some of the major occupations involving exposure to 
asbestos include mining, milling, work in shipyards, 
insulation work, demolition of old buildings, carpentry 
and construction, manufacture and servicing of friction 
products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, 
military equipment, etc.  Exposure to any simple type of 
asbestos is unusual except in mines and mills where the 
raw materials are produced.

(2) High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard 
workers.  This is significant considering that, during 
World War II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed to 
chrysotile products as well as amosite and crocidolite 
since these varieties of African asbestos were used 
extensively in military ship construction.  Many of 
these people have only recently come to medical 
attention because the latent period varies from 10 to 45 
or more years between first exposure and development of 
disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21, b.

The record shows the veteran served as an armed guard aboard 
merchant vessels in 1945, the S.S. Kettle Creek, S.S. John 
Gallup, and U.S.S. Fremont.  What is needed in this case is 
an informed medical opinion as to whether the veteran had a 
lung disease that was related to any potential asbestosis 
exposure in service.  While the veteran was examined in March 
1999 prior to his death, the VA examiner did not have the 
veteran's medical records to review prior to rendering the 
medical opinion that was provided.  Therefore, a VA medical 
opinion must be obtained prior to appellate review of this 
claim.  See 38 C.F.R. § 3.159(c)(4) (2003).

Furthermore, the appellant has not been provided with 
notification of which portion of the information and evidence 
necessary to substantiate her cause of death claim for which 
she is responsible and which evidence it is VA's duty to 
assist her in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Additionally, the appellant has a claim pending based on 
accrued benefits.  In order for a surviving spouse to be 
entitled to accrued benefits, the veteran must either (1) 
have had a claim pending at the time of his death for such 
benefits or (2) have been entitled to benefits under an 
existing rating or decision.  Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998).  "Under § 5121, therefore, a claimant is 
only entitled to what was properly due the veteran at the 
time of his death, but which was unpaid."  Zevalkink v. 
Brown, 102 F. 3d 1236 (Fed. Cir. 1996).  At the time of his 
September 1999 death, the veteran had a claim of entitlement 
to service connection for lung cancer, as a result of 
exposure to asbestos, pending.  A rating decision denying the 
veteran's service connection claim was not issued until 
August 2000.  

In September 2000, the appellant filed an application for 
dependency and indemnity compensation and accrued benefits.  
As indicated, a March 2001 rating decision denied entitlement 
to service connection for the cause of the veteran's death.  
The May 2001 notice letter also reflects that the appellant's 
claim for accrued benefits was not approved.  The appellant's 
May 2001 notice of disagreement references her husband's 
claim and, as such, she has initiated an appeal as to a claim 
for accrued benefits.  See 38 C.F.R. § 20.302 (2003).  A SOC 
has not been sent to the appellant regarding this issue.  In 
Manlicon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a appellant expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a SOC, the Board should remand the matter for 
issuance of an SOC.

Accordingly, this case is REMANDED for the following action:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent for the 
appellant's cause of death claim.  The 
appellant must be specifically informed 
of the evidence necessary to substantiate 
her cause of death claim and of the 
portion of the information and evidence 
necessary to substantiate her claim for 
which she is responsible and which 
evidence it is VA's duty to assist her in 
obtaining.


2.  Obtain a clarification opinion from 
the VA examiner who conducted the March 
1999 VA examination.  After reviewing the 
medical evidence of record,  the examiner 
should 1) indicate the type of lung 
disease (in addition to cancer) from 
which the veteran suffered prior to his 
death, e.g. whether he had a restrictive 
or obstructive lung condition.  Then, the 
examiner should 2) determine whether any 
lung disease was likely (more than 50%), 
not likely (less than 50%), or at least 
as likely as not (50%) etiologically 
related to asbestos to which the veteran 
may have been exposed as an armed guard 
aboard merchant vessels during World War 
II.  The rational for the opinions should 
be fully set forth.

Send the claims folder to the examiner 
for review, and if the examiner is not 
available, the matter should be referred 
to another physician for the requested 
opinions.  

3.  Readjudicate the appellant's cause of 
death claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
Supplemental SOC (SSOC) that contains 
notice of all relevant actions taken on 
the claims for benefits and all evidence 
received since April 2004.  An 
appropriate period of time should be 
allowed for response.

4.  After compliance with all due process 
concerns raised by the evidence of 
record, a SOC should be issued to the 
appellant and her representative 
concerning the claim of entitlement to 
accrued benefits that was denied in May 
2001.  The appellant should be advised of 
the necessity of filing a timely 
substantive appeal if she wants the Board 
to consider this issue.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



